Exhibit 10.2

 
ASSET PURCHASE AND SALE AGREEMENT


         This Asset Purchase and Sale Agreement (“Agreement”) is entered into
this 25th day of July, 2007 (“Effective Date”), by and among Jayhawk Energy,
Inc., a Colorado corporation (“Jayhawk”), and Armstrong Investments
Incorporated, an Anguilla corporation (“Armstrong”). Jayhawk is referred to
herein as “Buyer” and Armstrong is referred to herein as “Seller.” Buyer and
Seller are called herein collectively the “Parties.”


RECITALS


A.              Seller is the owner of certain interests in certain oil and gas
leases and well bores, which are set forth as attached hereto as Exhibits A and
A-1.


B.              Seller desires to sell and assign its interests in and
obligations concerning those oil and gas leases for the benefit of Buyer, for
the consideration and on the terms and subject to the conditions specified in
this Agreement.


C.              Buyer desires to purchase those certain interests in and assume
those obligations concerning those oil and gas leases, on the terms and subject
to the conditions specified in this Agreement.


NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:


ARTICLE 1
DEFINITIONS


         Capitalized terms used in this Agreement have the meanings given such
terms in this Article 1 or elsewhere in this Agreement.


         “Affiliate” means (i) with respect to the Seller, any corporation,
limited liability company, association, partnership or person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
under common control with, the Seller, and (ii) any Seller's officers, directors
and shareholders.


         “Assets” has the meaning set forth in Article 2.01 hereof.


         “Buyer” has the meaning set forth in the preface to this Agreement.
 
1

--------------------------------------------------------------------------------


 
 
         “Buyer Indemnified Party” has the meaning provided in Article 7.03.


         “Closing” has the meaning set forth in Article 3.02 hereof.


         “Closing Date” has the meaning set forth in Article 3.02 hereof.


         “Code” means the Internal Revenue Code of 1986, as amended.


         “Commission” means the Securities and Exchange Commission (or any
successor body thereto).


         “Conveyance Documents” means the Conveyance in the form attached hereto
as Exhibit B and B-1, together with those other forms of assignments, bills of
sale, deeds and other instruments the Parties agree are necessary or appropriate
to convey interest in the Assets or from Seller to Buyer as contemplated by the
Agreement.


         “Environmental Audit” means an assessment of Seller’s compliance with
Environmental Laws relative to the Assets consisting of examination of Seller’s
files and public documents, interviews of personnel of Seller and of other
appropriate persons and visual inspection of the Assets.


         “Examination Period” has the meaning set forth in Article 6.02.


         “Governmental Approvals” has the meaning set forth in Article 13.


         “Hydrocarbons” means crude oil, natural gas, casinghead gas,
condensate, helium, sulphur, S02, C02, natural gas liquids and other gaseous and
liquid hydrocarbons or any combination thereof.


         “Indemnifying Party” has the meaning set forth in Article 7.04(a)
hereof.


         “Lands” means the lands covered by the Mineral Interests.


         “Leases” means the oil and gas leases or oil, gas, and mineral leases
shown in Exhibit A hereto or that cover any portion of the area described in
such Exhibit.


         “Loss” or “Losses” means all damages, payments, penalties, fines,
assessments, costs, amounts paid in settlement, obligations, taxes, losses
(including reductions in the value of Assets), liabilities, expenses and fees
incurred, including court costs and attorneys' fees and expenses and costs of
investigating, preparing or defending any action or proceeding, provided,
however, that Buyer shall be deemed to have incurred a Loss or Losses only if,
and only to the extent that, the cumulative aggregate of all such Loss or Losses
attributable to or arising in connection with the portion of the Assets acquired
from Armstrong exceeds $50,000 or the cumulative aggregate of all such Loss or
Losses attributable to or arising in connection with the portion of the Assets
acquired from Jayhawk exceeds $250,000.
 
2

--------------------------------------------------------------------------------


 
 
         “Mineral Interests” means the interests of Seller in the Leases
described in Exhibit A and any mineral interest owned by Seller in and to the
lands described in Exhibit A.


         “Parties” has the meaning set forth in the preface above.


         “Permitted Encumbrances” means, with respect to the Assets, the
following:


         (i)      liens for taxes not yet due or, if due, being challenged in
good faith by appropriate proceedings;


         (ii)     materialmen's, mechanics' and other similar liens or charges
arising in the ordinary course of business for obligations that are not
delinquent and that will be paid or discharged in the ordinary course of
business or, if delinquent, that are being contested in good faith in the
ordinary course of business;


         (iii)    easements, rights-of-way, servitudes, permits, surface leases,
and other rights granted to or reserved for third parties in respect of surface
operations that do not materially interfere with the operation of the portion of
the Assets burdened thereby;


         (iv)     rights reserved to or vested in any governmental authority to
control or regulate any of Well Bores or Units and all applicable laws, rules,
regulations and orders of such authorities.


         (v)      liens arising under operating agreements, unitization and
pooling agreements, orders and statutes and production sales contracts securing
amounts not yet due or, if due, being contested in good faith in the ordinary
course of business as set forth in Exhibit A attached hereto and made a part
hereof for all purposes;


         (vi)     the terms and conditions of all contracts and agreements
relating to the Leases including, without limitation, exploration agreements,
gas sales contracts, processing agreements, farmins, farmouts, operating
agreements, and right-of-way agreements, to the extent such terms and conditions
are normal and customary in the oil and gas industry in the area in which the
affected Assets are located;


         (vii)    royalties, overriding royalties, net profits interests,
production payments, reversionary interests, and similar interests that do not
decrease Seller's interest, except as specified in Exhibit A attached hereto;


         (viii)   conventional rights of reassignment requiring notice to the
holders of the rights prior to surrendering or releasing a leasehold interest;
and


         (ix)      the absence of Governmental Approvals other than Governmental
Approvals that were applicable to a previous transaction involving the transfer
of all or any portion of the Assets but were not complied with at the time of
the consummation of such transaction.


         “Purchase Price” has the meaning given set forth in Article 3.01.
 
3

--------------------------------------------------------------------------------


 
 
         “Records” means all originals, copies, computer tapes and discs, files,
records, information or data relating to the Assets in the possession of Seller,
or in the possession of any agent for the Seller, including, without limitation,
title records (including abstracts of title, title opinions, certificates of
title and title curative documents), accounting records and files, contracts,
correspondence, production records, electric logs, core data, pressure data,
decline curves, graphical production curves, geologic and geophysical
information, drilling reports, well completion reports, drill stem test charts
and reports, engineering reports, regulatory reports, and all related materials,
insofar as the foregoing items constitute materials that may be lawfully
conveyed to Buyer (i.e. the materials are not subject to a proprietary agreement
precluding their transfer to Buyer).


         “Seller” has the meaning set forth in the preface to this Agreement.


         “Seller Indemnified Party” has the meaning given to it in Article 7.02.


         “Survival Period” has the meaning set forth in Article 7.01 hereof.


         “Taxes” has the meaning set forth in Article 9.


         “Third Party Claim” has the meaning set forth in Article 7.04(a)
hereof.


         “Transfer Requirements” means all consents, approvals, authorizations
or permits of, or filings with or notifications to, any third party which must
be obtained, made or complied with for or in connection with the transactions
contemplated by this Agreement in order (a) for such transactions to be
effective, (b) to prevent any termination, cancellation, default, acceleration
or change in terms (or any right arising therefrom) under any terms, conditions
or provisions of any Asset (or of any agreement, instrument or obligation
relating to or burdening any Asset or any interest therein or portion thereof)
as a result of such transactions, or (c) to prevent the creation or imposition
of any lien, charge, penalty, restriction, security interest or encumbrance on
or with respect to any Asset or any interest therein or portion thereof (or any
right arising therefrom) as a result of such transactions.


         “Units” means all unitization, communitization, pooling agreements,
working interest units created by operating agreements, and orders covering the
lands subject to the Leases, or any portion thereof, and the units and pooled or
communitized areas created thereby.


         “Wells” means wells for the production of Hydrocarbons.


ARTICLE 2
SALE AND PURCHASE


         2.01 Assets. Subject to the terms and conditions of this Agreement and
in consideration of Buyer’s payment to Seller of the Purchase Price as provided
in this Agreement, the Buyer agrees to purchase from the Seller, and the Seller
agrees to sell and convey to Buyer, the following Assets:
 
4

--------------------------------------------------------------------------------


 
 
         (a)      all of the oil, gas and mineral interests in the leases
described on Exhibit A and well bores described on Exhibit A-1 as specified in
the Conveyance Documents in Exhibits B and B-1 (the “Leasehold Interests”);


         (b)      All of Seller’s right, title, and interest in and to all of
the immovable, movable and mixed property of Seller, or in which Seller owns an
interest, that is attributable or allocable to the Assets and used or held for
use in connection with the exploration, development, operation or maintenance of
any of the Leasehold Interests or the production, treatment, measurement,
storage, gathering, transportation or marketing of oil, gas or other
hydrocarbons attributable to the Leasehold Interests (or the interests of others
therein)


         (c)      All of Seller’s right, title, and interest in and to all
original files, records, data, information and documentation of Seller (or if
originals are not available, copies of such items) pertaining to or evidencing
Seller’s use, ownership or operation of any of the assets, or the maintenance or
operation thereof, or to any units in which any of the Leasehold Interests may
be included or to the producing, treating, measuring, processing, storing,
gathering, transporting or marketing of oil and gas attributable to the
Leasehold Interests or such units and water, brine or other minerals and
products produced in association therewith, including, without limitation, lease
files, land files, well files, production sales agreement files, division order
files, title opinions and abstracts, legal records (excluding any records or
information the disclosure of which would result in the waiver of an
attorney-client privilege), tax records, financial and accounting records,
governmental, tribal and regulatory filings and permits, environmental records,
and, except to the extent the transfer thereof may not be made without violating
applicable contractual restrictions, geological and geophysical data, seismic
records, production reports, maps, and computer software (collectively, the
“Records” ); and


         (d)      All rights of Seller in and to those instruments and
agreements listed on Exhibits A, A-1, B and B-1 hereto, the other instruments
and agreements under which Seller’s interests in the Leasehold Interests arise,
and all other agreements and contractual rights, easements, rights-of-way,
servitudes, and other rights, privileges, and benefits to the extent relating to
any asset described in clauses (a) through (d) above, including, without
limitation, all rights of Seller in, to and under or derived from all production
sales contracts, operating agreements, pooling, unitization or communitization
agreements, purchase, exchange or processing agreements, production handling
agreements, surface leases, easements or rights-of-way, farmout or farmin
agreements, dry hole or bottom hole contribution agreements, seismic agreements,
permits, licenses, options, orders and all other contracts, agreements and
instruments relating to the exploration for, or the development, production,
storage, gathering, treatment, transportation, processing, or sale or disposal
of oil, gas, other hydrocarbons, other minerals, water, brine or other
substances from any Leasehold Interest or any units of which they are a part
(collectively, the “Rights” )


The Leasehold Interests, the Related Property, the Records, and the Rights are
herein collectively called the “Assets.”
 
5

--------------------------------------------------------------------------------




 
ARTICLE 3
PURCHASE PRICE; CLOSING


         3.01 Purchase Price. In consideration for the sale and conveyance to
Buyer of the Assets, subject to the terms and conditions hereof, the Buyer
agrees to tender and deliver to the Seller in the manner hereinafter provided
Two Million Two Hundred Thousand ($2,200,000) Dollars as consideration (the
“Purchase Price”).


         3.02 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of the Buyer located in
Broomfield, Colorado, simultaneously with the execution of this Agreement on the
Effective Date, or at such other place, date and time as the Buyer and the
Seller may mutually determine (the “Closing Date”).


         3.03 Closing Obligations.  At the Closing, the following events shall
occur:


         (a)      Seller and Buyer shall execute, acknowledge and deliver to
each other the Conveyance Documents. In the Conveyance Documents, Seller shall
bind itself and its respective successors and assigns to warrant title to the
Assets unto Buyer, its successors and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through and under
Seller, but not otherwise, and with full substitution and subrogation of Buyer
in and to all warranties of title heretofore made by Seller’s predecessors in
title in respect of the Assets. Further, in the Conveyance Documents, any
movable or tangible property situated on and comprising a portion of the Assets
shall be sold on an “AS IS, WHERE IS” basis without any warranty, either express
or implied, as to title, value, quality, condition or fitness for any purpose
and with all defects;


         (b)      Buyer shall make the payment described in Article 3.01;


         (c)      Seller shall execute such other instruments and take such
other action as may be necessary to carry out its obligations under this
Agreement; and


         (d)      Buyer shall execute such other instruments and take such other
action as may be necessary to carry out its obligations under this Agreement.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


         4.01 Representations and Warranties of Seller. Seller represents and
warrants to Buyer that the statements contained in this Article 4.01 are true
and correct as of the Closing Date:


         (a)      Seller is a corporation which is duly organized, validly
existing and in good standing under the laws of Anguilla, and is qualified to do
business and in good standing under the laws of any jurisdiction where the
Seller conducts operations.
 
6

--------------------------------------------------------------------------------


 
 
         (b)      Seller has all requisite power and authority to carry on their
respective businesses as presently conducted, to enter into this Agreement, to
perform their obligations pursuant to this Agreement.


         (c)      The execution and delivery of this Agreement has been, and the
execution and delivery of all certificates, documents and instruments required
to be executed and delivered by the Seller at Closing, and the consummation of
the transactions contemplated hereby and thereby as of the Closing Date shall
have been duly authorized by all necessary corporate action on the part of the
Seller. No further authorization is required by any law, statute, regulation,
court order or judgment applicable to the Seller. This Agreement constitutes the
legal, valid and binding obligations the Seller enforceable in accordance with
their respective terms, subject however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). After Closing, the Seller will have the
ability to continue in its same business without a fundamental change in the
nature or scope of its business.


         (d)      The execution and delivery of the Agreement and the
consummation of the transactions contemplated hereby and thereby will not (i)
violate, or be in conflict with, any provisions of the Seller’s charter
documents, (ii) constitute a breach of, or any event of default under, any
contract or agreement to which the Seller is a party or by which it or its
assets are bound, or constitute the happening of an event or condition upon
which any other party to such a contract or agreement may exercise any right or
option which will materially adversely affect any of the Assets, (iii) violate
any judgment, decree, order, statute, rule or regulation applicable to Seller,
or (iv) result in any material liability to Buyer under the terms of any
contracts or agreements.


         (e)      No suit, action or other proceeding is pending before any
court or any governmental agency as of the date of this Agreement to which the
Seller is a party or which involves the Assets and which might result in a
material impairment or loss of the Seller’s title to the Assets or that might
materially hinder or impede the operation of the Assets or the ability of the
Seller to perform its obligations under this Agreement. Seller will promptly
give the Buyer notice of any such proceeding arising prior to or after the
Closing with respect to which it has notice. The Seller has received no notice
of any pending or threatened action, suit, proceeding, inquiry or investigation,
at law or in equity, before or by any court, governmental agency, public board
or body against or affecting the Seller or the Assets that questions the powers
and authority of the Seller to enter into or perform its obligations under this
Agreement or to carry out the transactions on its part described in this
Agreement to own and dispose of the Assets.


         (f)      Prior to the Closing Date, all royalties, rentals and other
payments due with respect to the Mineral Interests have been properly and timely
paid as prescribed by the Leases governing them. All conditions necessary to
keep the Leases in force have been fully performed no notices have been received
by Seller of any claim to the contrary and all of the Leases are in full force
and effect.
 
7

--------------------------------------------------------------------------------


 
 
         (g)      Prior to the Closing Date, (i) Seller is not obligated by
virtue of any prepayment arrangement under any contract for the sale of
Hydrocarbons and containing a "take or pay" or similar provision to deliver
Hydrocarbons produced from the Assets at some future time without then or
thereafter receiving full payment therefor, and (ii) Seller is under no
obligation to reduce its share of production under any balancing agreement or
similar contract.


         (h)      All ad valorem, property, production, severance and similar
taxes and assessments based on or measured by the ownership of property or the
production of Hydrocarbons on the Assets have been properly paid and all such
taxes and assessments which become due and payable prior to the Closing Date
shall have been properly paid by Seller.


         (i)      All laws, regulations and orders of all governmental agencies
having jurisdiction over the Assets or operations conducted thereon have, to
Seller's knowledge, been and shall continue to be complied with in all material
respects until the Closing Date. Seller has obtained all material necessary
permits from governmental agencies having jurisdiction in connection with all
operations currently conducted with respect to the Assets, including, without
limitation, the injection and disposal of salt water, or operations currently
conducted thereon and have timely, properly and accurately made and will
continue to timely, properly and accurately make all filings required by all
governmental agencies with respect to the Assets or operations currently
conducted thereon and through the Closing Date.


         (j)      Seller has not incurred liability, contingent or otherwise,
for brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Buyer shall have any responsibility whatsoever.


         (k)      With respect to the Basic Documents (defined below), in all
material respects (i) the Basic Documents all are in full force and effect and
are the valid and legally binding obligations of the parties thereto and are
enforceable in accordance with their respective terms; (ii) Seller is not in
breach or default with respect to any of its material obligations pursuant to
any such Basic Document or any regulations incorporated therein or governing
same; (iii) all material payments (including, without limitation, royalties,
delay rentals, shut-in royalties, or payments, fees for salt water disposal or
injection, and joint interest or other billings under unit or operating
agreements) due from Seller thereunder have been made by Seller; (iv) to
Seller's knowledge no other party to any Basic Document (or any successor in
interest thereto) is in breach or default with respect to any of their material
obligations thereunder; (v) neither the Seller nor, to Seller's knowledge, any
other party to any Basic Document has given or threatened to give notice of any
action to terminate, cancel, rescind or procure a judicial determination of any
Basic Document or any provision thereof; and (vi) the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
thereby will not result in a breach of, constitute a default under, or result in
a violation of the material provisions of any Basic Document and none of the
Basic Documents will require, after the Effective Date, that any advance
payments be made to any party other than those required under operating
agreements.  As used herein the term "Basic Documents" shall mean the Leases,
partnership, joint venture, limited partnership, farmout, dry hole, bottom hole,
operating agreements, acreage contribution, purchase and acquisition agreements,
area of mutual interest agreements and salt water disposal and/or injection
agreements, servicing contracts, casement and/or right-of-way agreements,
surface leases, surface use agreements, unitization or pooling agreements and
all other material executory contracts and agreements relating to the Assets,
including, without limitation, those contracts and agreements described in
Article 4.01(m) hereto.
 
8

--------------------------------------------------------------------------------


 
 
         (l)      Seller has good and valid title to the Assets; Exhibits A and
A-1 contain a list of all Mineral Interests and other mineral estates and
interests within the interest in the Leases owned by Seller and is true and
correct, except as otherwise noted therein.


         (m)      The Mineral Interests entitle Seller to receive not less than
the undivided interest set forth in Exhibit A and A-1 of all indicated
hydrocarbons produced, saved and marketed from or attributable to the Leases.


         (n)      No portion of the Mineral Interests (1) has been contributed
to and is currently held by a tax partnership; (2) is subject to any form of
agreement (whether formal or informal, written or oral) deemed by any state or
federal tax statute, rule or regulation to be or have created a tax partnership;
or (3) otherwise constitutes "partnership property" (as that term is used in
Subchapter K of Chapter 1 of Subtitle A of the Code) of a tax partnership. For
the purpose of this Article 4.01(n) a "tax partnership" is an entity deemed to
be a partnership within the meaning of Section 761 of the Internal Revenue Code
or any similar state or federal statute, rule or regulation, by reason of
elections made not to be excluded from the application of such partnership
provisions.


         (o)      The Seller represents that it has been furnished with such
information as Seller may have requested from the Buyer concerning the Buyer.


         (p)      Seller has provided Buyer with complete and accurate
information relating to the Leases and Assets, including without limitation, all
applicable agreements relating, appertaining or incidental to the Leases,
production history and characteristics. Seller has also provided Buyer with
copies of all land files heretofore maintained and belonging to Seller.


         (q)      Prior to Closing, Seller shall have made available to Buyer
for examination all title and other information relating to the Assets insofar
as the same are in Seller's possession and after Closing will cooperate with
Buyer in Buyer's efforts to obtain such additional information relating to the
Assets as Buyer may reasonably require, to the extent in each case that Seller
may do so without violating legal constraints or any obligation of confidence or
other contractual commitment of Seller to a third party. After Closing, Seller
shall cooperate with Buyer in Buyer's efforts to obtain, at Buyers' expense,
such additional title information as Buyer may reasonably deem prudent.


         (r)      Seller has caused the Assets to be maintained in a good and
workmanlike manner consistent with good oilfield practices, has maintained
insurance now in force with respect to the Assets, has paid or caused to be paid
all costs and expenses in connection therewith, has kept the Leases in full
force and effect and has performed and, to the best knowledge of Seller,
complied with all the covenants and conditions contained in the Leases and all
agreements relating to the Assets.
 
9

--------------------------------------------------------------------------------


 
 
         (s)      During the period between the Effective Date and the Closing,
Seller has not entered into any agreements or commitments with respect to the
Assets, has not modified or terminated any of the agreements relating to the
Assets, including, without limitation, the Basic Documents, has not encumbered,
sold or otherwise disposed of any of the Assets other than any personal property
which may have been replaced by equivalent property or consumed in the operation
of the Assets, and has not voluntarily compromised any amounts payable to the
Seller due to casualty loss or any pending or threatened taking related to the
Assets.


         (t)      Seller has exercised reasonable efforts in safeguarding and
maintaining all engineering, geological and geophysical data, reports and maps,
contract rights and like information relating to the Assets.


         (u)      In the event that as of the Closing Date the Assets are
subject to outstanding Governmental Approvals, Seller agrees to indemnify the
Buyer Indemnified Party against any Loss or Losses arising by reason of the
failure to obtain such Governmental Approvals. Seller represents that it will
exercise reasonable efforts to obtain such Governmental Approvals. The indemnity
herein provided shall survive the Closing until the required Governmental
Approvals have been obtained.


         (v)      Seller has permitted Buyers' authorized representatives to
consult with Seller's and/or any third-party contract operator's agents and
employees during reasonable business hours and to conduct on-site inspections,
reasonable tests and inventories with respect to the Assets and inspect and
examine any and all production and related data, well logs and geological and
geophysical data relating to the Assets.


         (w)      Prior to the Closing Date, Seller has used reasonable efforts
to maintain its relationships with all suppliers, customers and others having
business relationships with Seller with respect to the Assets so that such
relationships will be preserved for Buyer on and after the Closing Date.


         (x)     There are no underground storage tanks located on any of Lands.


         4.02 Representations and Warranties of Buyer. Jayhawk represents and
warrants to Seller that the statements contained in this Article 4.02 are true
and correct as of the Closing Date:


         (a)      Jayhawk is a corporation duly organized, validly existing and
in good standing under the laws of the State of Colorado, and is qualified to do
business and in good standing under the laws of any jurisdiction where Jayhawk
conducts operations.


         (b)      Buyer has all requisite power and authority, corporate and
otherwise, to carry on its business as presently conducted, to enter into this
Agreement to which it is a party, and to perform its obligations under this
Agreement.
 
10

--------------------------------------------------------------------------------


 
 
         (c)      The execution and delivery of this Agreement has been, and the
execution and delivery of all certificates, documents and instruments required
to be executed and delivered by Buyer at Closing, and the consummation of the
transactions contemplated hereby as of the Closing Date shall have been duly
authorized by all necessary corporate action on the part of Buyer and no further
authorization is required by any law, statute, regulation, court order or
judgment applicable to Buyer. This Agreement constitutes a legal, valid and
binding obligation of Buyer enforceable in accordance with its terms, subject
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


         (d)      The execution and delivery of the Agreement and the
consummation of the transactions contemplated hereby will not (i) violate, or be
in conflict with any provisions of Buyer's certificate of incorporation, bylaws
or governing documents, (ii) constitute a material breach of, or any event of
default under, any contract or agreement to which Buyer is a party or by which
it or its assets are bound, or constitute the happening of an event or condition
upon which any other party to such a contract or agreement may exercise any
right or option which will materially adversely affect the ability of Buyer to
perform its obligations hereunder, or (iii) violate any judgment, decree, order,
statute, rule or regulation applicable to Buyer.


         (e)      No suit, action or other proceeding is pending before any
court or governmental agency as of the date of this Agreement to which Buyer is
a party and which might materially hinder or impede the ability of Buyer to
perform its obligations hereunder. Jayhawk shall promptly notify Seller of any
such proceeding arising prior to the Closing with respect to which it receives
actual notice.


         (f)      Buyer has not incurred any liability, contingent or otherwise,
for brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Seller shall have any responsibility whatsoever.


ARTICLE 5
ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES


         5.01 Definitions. As used in this Article 5.01:


          (a)      “Contaminated Site List” means any list, registry, or other
compilation established by any Governmental Entity of sites that require or
potentially require investigation, removal actions, remedial actions, or any
other response under any Environmental Laws or treaty covering environmental
matters, as the result of the Release or threatened Release of any Hazardous
Materials.
 
11

--------------------------------------------------------------------------------


 
 
          (b)      “Environmental Laws” means all laws, rules, regulations,
statutes, ordinances or orders of any Governmental Entity relating to (A) the
control of any potential pollutant or protection of the air, water or land, (B)
solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation, and (C) exposure to hazardous, toxic or other
substances alleged to be harmful, and includes without limitation, the terms and
conditions of any license, permit, approval, or other authorization by any
Governmental Entity, and judicial, administrative, or other regulatory decrees,
judgments, and orders of any Governmental Entity. The term “Environmental Laws”
shall include, but not be limited to, the Clean Air Act, 42 U.S.C.ss.7401 et
seq., the Clean Water Act, 33 U.S.C.ss.1251 et seq., the Resource Conservation
Recovery Act (“RCRA”), 42 U.S.C.ss.6901 et seq., the Superfund Amendments and
Reauthorization Act, 42 U.S.C.ss.11011 et seq., the Toxic Substances Control
Act, 15 U.S.C.ss.2601 et seq., the Water Pollution Control Act, 33
U.S.C.ss.1251, et seq., the Safe Drinking Water Act, 42 U.S.C.ss.300f et seq.,
the Comprehensive Environment Response, Compensation, and Liability Act
(“CERCLA”), 42 U.S.C.ss.9601 et seq., the Oil Pollution Act of 1990, 33
U.S.C.A.ss.2701 et seq., and any applicable statutes promulgated by the State of
Utah or any counties, cities, townships or other jurisdictions located therein.


          (c)      “Environmental Liabilities” shall mean any and all
liabilities, responsibilities, claims, suits, losses, costs (including
remediation, removal, response, abatement, cleanup, investigative, and/or
monitoring costs and any other related costs and expenses), damages,
settlements, expenses, charges, assessments, liens, penalties, fines,
prejudgment and postjudgment interest, attorney fees and other legal fees (A)
pursuant to any agreement, order, notice, or responsibility, (including
directives embodied in Environmental Laws), injunction, judgment, or similar
documents (including settlements), or (B) pursuant to any claim by a
Governmental Entity or other person for personal injury, property damage, damage
to natural resources, remediation, or similar costs or expenses incurred by such
Governmental Entity or person pursuant to common law, statute, rule or
regulation.


          (d)      “Environmental Remediation Costs” means all costs and
expenses of actions or activities to (A) cleanup or remove Hazardous Materials
from the environment, (B) to prevent or minimize the further movement, leaching
or migration of Hazardous Materials in the environment, (C) prevent, minimize or
mitigate the Release or threatened Release of Hazardous Materials into the
environment, or injury or damage from such Release, and (D) comply with the
requirements of any Environmental Laws. Environmental Remediation Costs include,
without limitation, costs and expenses payable in connection with the foregoing
for legal, engineering or other consultant services, for investigation, testing,
sampling, and monitoring, for boring, excavation, and construction, for removal,
modification or replacement of equipment or facilities, for labor and material,
and for proper storage, treatment, and disposal of Hazardous Materials.


          (e)      “Governmental Entity” means any court, administrative agency
or commission or other governmental authority or agency, domestic or foreign,
including local authorities.


          (f)      “Hazardous Materials” means any toxic or hazardous materials
or substances, or solid wastes, including asbestos, buried contaminants,
chemicals, flammable or explosive materials, radioactive, materials, petroleum
and petroleum products, and any other chemical, pollutant, contaminants
substance or waste that is regulated by any Governmental Entity under any
Environmental Law.


          (g)      “Material” or “Material Adverse Effect” for purposes of this
Article 5.01 means any matter, response, action, remediation, or other item
calling for the payment or expenditure by any Seller or Buyer after the Closing
of funds in excess of $50,000 per occurrence, or $250,000 in the aggregate.


          (h)      “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing into the environment of any Hazardous Materials.
 
12

--------------------------------------------------------------------------------


 
 
         5.02 Representations and Warranties. With respect to the Assets, the
Seller represents and warrants to Buyer that, to the best of its knowledge:


         (a)      With respect to permits and licenses relating to the Assets,
(A) all Material licenses, permits, consents, or other approvals required under
Environmental Laws that are necessary to the current operations on the Assets
have been obtained and are in full force and effect, and Seller is unaware of
any basis for revocation or suspension of any such licenses, permits, consents
or other approvals, (B) no declaration, environmental impact statement, or other
filing or notice to any Governmental Entity is required under Environmental Laws
as a condition or in connection with the transactions contemplated by this
Agreement, and (C) no Environmental Laws impose any obligation upon any Seller,
as a result of any transaction contemplated hereby, requiring prior notification
to any Governmental Entity of the transfer of any permit, license, consent, or
other Approval which materially is necessary to the operations of the Assets.


         (b)      No Governmental Entity has given notice to the Seller of any
claim or investigation under or violation of any Environmental Law with respect
to the Assets or of any intent to encumber or place a lien under any
Environmental Laws upon the Assets. No Material notice or Material restriction
has been, or is required to be placed in any deed or other public real property
record pursuant to any Environmental Laws with respect to the Assets.


         (c)      Except as would not have a Material Adverse Effect and with
respect to the Assets or any of the Lands, (A) no oral or written notification
of any Release of any Hazardous Materials has been given to any Governmental
Entity by or on behalf of Seller, (B) none of the Assets is on (nor has any
Seller received any notice from any Governmental Entity that any of the Assets
is being considered or proposed for listing on) any Contaminated Site List, (C)
none of the Assets is the subject of any judgment, decree or order of any
Governmental Entity requiring any investigation, removal, remediation or similar
action, or other response under any Environmental Laws, (D) the Seller has not
received any notice from any Governmental Entity that it is liable or
responsible, or potentially liable or responsible, in any material respect for
any removal, remedial, or other similar type action under any Environmental Laws
as the result of the Release or threatened Release of Hazardous Materials with
respect to the Assets and (E) there is no claim, complaint, investigation,
litigation, or administrative proceeding threatened before any Governmental
Entity (and to the best of its information and belief, Seller knows of no
threatened claim, complaint, investigation, litigation, or administrative
proceeding) in which it is asserted by any Governmental Entity or any other
person that Seller (x) has violated or is not in compliance with any
Environmental Laws with respect to the Assets, (y) is liable for or should be
ordered or compelled to undertake any removal, remediation, or other response
action as the result  of the Release or threatened Release of any Hazardous
Materials with respect to the Assets or (z) is liable for damages (including
without limitation, damages to natural resources), fines, penalties, or other
relief as the result of the violation or noncompliance of any Environmental Laws
or as the result of the Release or threatened Release of any Hazardous Materials
with respect to the Assets.


13

--------------------------------------------------------------------------------


 
 
         (d)      Except where the failure to have such permits and
authorizations would not have a Material Adverse Effect, all Hazardous
Materials, garbage, refuse, and similar waste materials with respect to the
Assets have been transported by Seller only to sites which have proper permits
or other authorization from Governmental Entities for the disposal of such
materials. To the best knowledge of Seller, no such site to which Hazardous
Materials, garbage, refuse, or similar waste materials have been transported for
disposal Seller are on any Contaminated Site List.


         (e)      Except as would not have a Material Adverse Effect, all
operations of Seller with respect to the Assets are in compliance with all
Environmental Laws.


         (f)      Except as would not have a Material Adverse Effect, no facts
or circumstances exist which could reasonably be expected to result in any
Environmental Liabilities to Seller or the Buyer following the Closing with
respect to the Assets.


         (g)      Seller does not now own, lease or otherwise operate any
disposal sites on the Assets.


ARTICLE 6
ENVIRONMENTAL COVENANT


         6.01 Availability of Data to Buyer; Environmental Audit. Prior to the
date hereof, Seller has made available to Buyer information which is in the
possession or control of Seller or to which Seller has access (other than
publicly available information to which Buyer has equal access) and which
relates to the environmental condition of the Assets, which information
includes, without limitation, information regarding crude oil and produced water
that may have been spilled or disposed of on-site and the locations thereof;
onsite pits and pit closures; on-site burial; land farming; land spreading;
underground injection; and on-site solid waste disposal sites. Seller has
further delivered to Buyer true and correct copies of its Environmental Reports.
No material environmental events have occurred since the dates of these reports.


         6.02 Environmental Assessment. Buyer shall have the right to make an
environmental assessment of the Assets during the period beginning on the date
of execution of this Agreement and ending ninety (90) days after the Closing
Date ("Examination Period"). If during the Examination Period, Buyer determines
that operations of Seller or its affiliates with respect to the Assets are not
in compliance with all Environmental Laws, without regard to whether Seller has
been previously notified of such matter by an applicable authority, then Buyer
shall give Seller notice thereof together with an explanation of the
environmental problem. Seller shall have five (5) days following such notice to
notify Buyer whether Seller elects to (x) remediate, dispose of, restore, or
otherwise resolve such environmental problem or lack of compliance in accordance
with all applicable laws, rules, and regulations, and to Buyer's reasonable
satisfaction, or (y) reduce the Purchase Price to be paid under this Agreement
(b) by $50,000. Buyer and Seller agree to cooperate with each other in
connection with all activities to be conducted hereunder.
 
14

--------------------------------------------------------------------------------






ARTICLE 7
SURVIVAL AND INDEMNIFICATION


         7.01 Survival of Representations and Warranties. The representations
and warranties of (i) the Seller contained in Article 4.01 and Article 5 hereof
shall survive the Closing for a period of one year from the Closing Date and
(ii) the representations and warranties of the Buyer contained in Article 4.02
hereof shall survive the Closing for one year from the Closing Date (the
"Survival Period").


         7.02 Indemnification Provision for the Benefit of the Seller. In the
event the Buyer breaches any of its representations and warranties contained in
Article 4.02 hereof, then the Buyer agrees to indemnify and hold harmless the
Seller, any current, former, and future director, officer, manager, member,
partner, shareholder, employee and agent of Seller, and any successor, assign,
heir, and executor of any of the foregoing (the "Seller Indemnified Party"),
from and against the entirety of any Losses resulting from or related or
attributable to the breach which the Seller, or any such Affiliate (or any such
other indemnified person in such person's capacity set forth above) shall
suffer, provided such claim for indemnification is brought within the Survival
Period; and further provided that "Losses", as used in this sentence, shall not
include, and Buyer shall not be responsible or liable for, any death, personal
injury, or consequential damages in respect of such breach. Further, subject to
the limitations of the immediately preceding sentence, the Buyer indemnifies,
defends and holds the Seller Indemnified Parties harmless from and against any
and all Losses directly or indirectly arising out of or resulting from any
Hazardous Materials being present or released in, on or around any part of the
surface of the Fee Tract, or in the soil, groundwater or soil vapor on or under
the surface of the Fee Tract subsequent to the Closing Date that is caused by
the Buyer or its agents and employees.


         7.03 Indemnification Provision for the Benefit of the Buyer. In the
event the Seller breaches any of its representations and warranties contained in
Article 4.01 and Article 5 hereof, then the Seller agrees to indemnify and hold
harmless the Buyer, any current, former, and future director, officer, manager,
member, partner, shareholder, employee and agent of Buyer, and any successor,
assign, heir, and executor of any of the foregoing (the "Buyer Indemnified
Party"), from and against the entirety of any Losses resulting from or related
or attributable to the breach which the Buyer, or any such Affiliate (or any
such other indemnified person in such person's capacity set forth above) shall
suffer, provided such claim for indemnification is brought within the Survival
Period; and further provided that "Losses", as used in this sentence, shall not
include, and Seller shall not be responsible or liable for, any death, personal
injury, or consequential damages in respect of such breach. Further, subject to
the limitations of the immediately preceding sentence, the Seller indemnifies,
defends and holds the Buyer Indemnified Parties harmless from and against any
and all Losses directly or indirectly arising out of or resulting from any
Hazardous Materials being present or released in, on or around any part of the
surface of the Fee Tract, or in the soil, groundwater or soil vapor on or under
the surface of the Fee Tract prior to the Closing date and thereafter, except
for the presence of such Hazardous Materials that is caused by the Buyer or its
agents and employees.
 
15

--------------------------------------------------------------------------------






         7.04     Matters Involving Third Parties.


         (a)      If any third party shall notify a Seller Indemnified or Buyer
Indemnified Party with respect to any matter which may give rise to a claim for
indemnification against Seller or Buyer, as the case may be (the "Indemnifying
Party") under this Article 7 or otherwise pursuant to this Agreement, then the
Indemnified Party shall promptly (and in any event within ten (10) business days
after receiving service of process in a lawsuit, administrative proceeding or
arbitration proceeding with respect to the Third Party Claim) notify each
Indemnifying Party thereof in writing. Each of the matters described in this
Article 7.04(a) shall be referred to in this Agreement as a "Third Party Claim".


         (b)      Any Indemnifying Party will have the right to assume and
thereafter conduct the defense of the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, however, that
the Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnified Party (not to be withheld unreasonably)
unless the judgment or proposed settlement involves only the payment of money
damages and does not impose an injunction or other equitable relief upon (or
constitute an admission of guilt, liability, fault or responsibility for) the
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Party unless (i) the employment thereof has been specifically authorized in
writing by the Indemnifying Party or (ii) the Indemnifying Party failed to
assume the defense and employ counsel.


         (c)      Unless and until an Indemnifying Party assumes the defense of
the Third Party Claim as provided in Article 7.04(b) above, however, the
Indemnified Party may defend against the Third Party Claim in any manner it
reasonably may deem appropriate with such reasonable costs and expenses
associated therewith to be borne for the account of the Indemnifying Party.


         (d)      In no event will the Indemnified Party consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party (not to be withheld
unreasonably), unless the Indemnified Party waives indemnification with respect
to the Third Party Claim so settled and adjudicated.


         (e)      The indemnification obligations of Seller and Buyer,
respectively under this Agreement shall include court costs and attorney's fees
and expenses and costs of investigating, preparing or defending any action or
proceeding with respect to any Third Party Claim.


ARTICLE 8
POST CLOSING COVENANTS


         8.01 Certain Obligations of Seller. Seller agrees that, with respect to
the period following the Closing:
 
16

--------------------------------------------------------------------------------


 
 
         (a)      Records. On or before five (5) business days after Closing,
Seller shall, at Seller's cost, deliver to Buyer, at Buyer's offices in
Broomfield, Colorado, copies of all Records.


         (b)      Retained Liabilities. Seller retains and shall remain liable
and responsible for, and Buyer specifically does not assume, any liabilities and
obligations of Seller not related to or arising out of the ownership, use,
maintenance and operation of the Assets, whether known or unknown, accrued or
contingent and not otherwise specifically set forth in this Agreement.


         8.02 Certain Obligations of Buyer. Buyer agrees that within (30) days
following Closing, Buyer shall record those Conveyance Documents necessary to
evidence in the public record that Buyer has acquired the Assets and within a
reasonable time thereafter, Buyer shall supply Seller with a true and accurate
photocopy of the recorded and filed Conveyance Documents. In the event Buyer
fails to record any such Conveyance Document within such time period, Seller
may, but shall not be obligated to, record such Conveyance Document on Buyer's
behalf and at Buyer's cost (for which Buyer will promptly reimburse Seller upon
demand).


ARTICLE 9
EFFECT OF CLOSING


         The following terms, provisions and prorations shall be effective at
the Closing:


         (a)      Revenues. All proceeds from accounts receivables, notes
receivable, income, revenues, monies and other items attributable to the Assets
with respect to any period of time prior to the Effective Date shall belong to
and be retained by or paid over to Seller and all necessary reports with respect
to such proceeds shall be filed by Seller. All proceeds from production,
accounts receivables, notes receivables, income, revenues, monies and other
items attributable to the Assets with respect to any period of time from and
after the Effective Date shall belong to and be retained by or paid over to
Buyer.


         (b)      Expenses. All accounts payable and accrued liabilities for
costs and expenses attributable to the Assets with respect to any period of time
prior to the Effective Date, including excise, severance, and similar taxes
based on production or royalties, shall be the obligation of and paid by the
Seller, and all necessary reports with respect to such costs and expenses shall
be filed by Seller. All production royalties payable to Seller and exploration
and drilling expenses as specified in the Agreement, along with any accounts
payable and accrued liabilities for direct costs and expenses attributable to
the Assets with respect to any period of time from and after the Effective Date
shall be the obligation of and be paid by the Buyer.


         (c)      Ad Valorem And Property Taxes. All ad valorem taxes, real
property taxes, personal property taxes and similar obligations (the "Taxes")
shall be apportioned as of the Effective Date between Buyer and Seller. All such
Taxes allocable to periods prior to the Effective Date shall be paid by Seller,
and all such Taxes allocable to the Effective Date and after shall be paid by
Buyer. Any refunds of Taxes allocable to periods prior to the Effective Date
shall be the property of Seller. Any refunds of Taxes allocable to periods after
the Effective Date shall be the property of Buyer. Buyer shall file or cause to
be filed all required reports and returns incident to such Taxes which are due
on or after the Effective Date, and shall pay or cause to be paid to the taxing
authorities all such Taxes reflected on such reports and returns; provided,
however, Seller shall promptly reimburse Buyer for any amounts owing by Seller
with respect thereto pursuant to this paragraph.
 
17

--------------------------------------------------------------------------------


 
 
         (d)      Sales Taxes, Filing Fees, Etc. Buyer shall be liable for any
sales taxes or other transfer taxes, as well as any applicable conveyance,
transfer and recording fees, and real estate, transfer, stamp or other taxes
imposed upon the sale of the Assets. Seller agrees to use its reasonable best
efforts to assist Buyer in obtaining any applicable exemptions to any applicable
state sales tax. If Seller is required by applicable state law to report and pay
these taxes or fees, Buyer shall promptly deliver a check to Seller in full
payment, and Seller shall deliver said check to the appropriate taxing
authorities and shall bear any and all penalties, costs and expenses associated
with the failure of Seller to deliver said check.


         (e)      Other Taxes. All production, severance or excise taxes,
conservation fees and other similar such taxes or fees (other than income
taxes), if any, relating to production attributable to the Assets prior to the
Effective Date shall be paid by Seller and all such taxes and fees relating to
such production attributable to the Assets on and after the Effective Date shall
be paid by Buyer.


         (f)      Payments; Shared Obligations. If amounts are received by
either Party hereto which, under the terms of this Article 9 belong to the other
Party, such amount shall immediately be paid over to the proper Party. If an
invoice or other evidence of an obligation is received which under the terms of
this Article 9 is partially the obligation of Seller and partially the
obligation of Buyer, then the Parties shall consult each other and each shall
promptly pay its portion of such obligation to the obligee.


ARTICLE 10
CONFIDENTIALITY AGREEMENT


         Each Party, its Affiliates and its and their directors, officers,
employees, agents, representatives, consultants, investors and lenders, agree to
keep the terms and conditions of this Agreement and all proprietary and
confidential information exchanged between Buyer and Seller in connection with
this Agreement, confidential, and to not disclose the existence of this
Agreement without the prior written consent of the other Party, which consent
may be withheld at either Party's sole discretion, for a period not to exceed
one year from the Closing Date. The foregoing restriction shall not apply to
disclosures and information which (i) are required to comply with applicable
statutes and regulations; (ii) are required to enforce this Agreement; (iii) are
required to obtain financing related to the transactions contemplated hereby;
(iv) enter the public domain through a third party who does not thereby breach
an obligation of confidentiality; or (v) are made in association with press
releases issued in accordance with Article 15.01 hereof.


ARTICLE 11
CONDITIONS OF CLOSING


         11.01    Seller's Conditions of Closing. Seller’s obligation to
consummate the transactions provided for herein is subject to the satisfaction
or waiver on or before the Closing Date of the following conditions:
 
18

--------------------------------------------------------------------------------


 
 
         (a)      Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on the date of Closing as though made on and as of that date.


         (b)      Performance. Buyer shall have performed in all material
respects the obligations, covenants and agreements required hereunder to be
performed by it at or prior to the Closing.


         (c)      Pending Matters. No suit, action or other proceeding by a
non-affiliated third party or a governmental authority shall be pending or
threatened which seeks substantial damages from Seller in connection with, or
seeks to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement.


         11.02   Buyer’s Conditions of Closing. Buyer’s obligation to consummate
the transactions provided for herein is subject to me satisfaction or waiver on
or before the Closing Date of the following conditions:


         (a)     Representations and Warranties. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on the date of Closing as though made on and as of that
date.


         (b)     Performance. Seller shall have performed in all material
respects the obligations, covenants and agreements required hereunder to be
performed by it at or prior to the Closing.


         (c)     Pending Matters. No suit, action or other proceeding by a
non-affiliated third party or a governmental authority shall be pending or
threatened which seeks substantial damages from Buyer in connection with, or
seeks to restrain, enjoin or otherwise prohibit, the consummation of the
transactions contemplated by this Agreement.


         (d)     Operatorship. Buyer shall be satisfied in its sole discretion
that it will succeed to or will become operator of all units and wells
comprising a part of the Assets that were being operated by Seller at the
Effective Date.


         (e)     No Material Adverse Change. Since the date of this Agreement,
there shall have been no material adverse change in the value of the Assets and
no event shall have occurred that has had, or is reasonably likely to have, a
material adverse effect on the ability of Buyer to own and operate the Assets,
and enjoy the benefits associated therewith, in the same fashion as Seller has
prior to the date hereof.
 
         (f)     Satisfaction With Due Diligence. Buyer shall be satisfied in
its sole discretion with the results of its due diligence investigation of the
Assets, including, but not limited to: (a) the operational and environmental
condition of the Assets; and (b) title to the Assets.
 
19

--------------------------------------------------------------------------------



 
ARTICLE 12
CASUALTY LOSS AND CONDEMNATION


         If, prior to the Closing Date, all or any portion of the Assets are
destroyed by fire or other casualty or are taken in condemnation or under right
of eminent domain or proceedings for such purpose are pending or threatened in
writing, Buyer may elect to purchase such Assets or portions thereof
notwithstanding any such destruction, taking or pending or threatened taking
(without reduction in the Purchase Price with respect thereto), in which case
Seller shall, at the Closing, pay to Buyer all sums paid to Seller by third
parties (including insurers) by reason of the destruction or taking of such
Assets, and shall assign, transfer and set over unto Buyer all of Seller's
right, title and interest in and to any unpaid awards or other amounts due from
third parties (including insurers) arising out of the destruction, taking or
pending or threatened taking of such Assets or portions thereof. Prior to
Closing, Seller shall not voluntarily compromise, settle or adjust any amounts
payable by reason of any destruction, taking or pending or threatened taking as
to the Assets or portions thereof without first obtaining the written consent of
Buyer.


ARTICLE 13
GOVERNMENTAL CONSENTS


         At the Closing, if any, Seller shall execute and deliver to Buyer such
assignments of federal, state and Indian leases as require consent to
assignment, on the forms required by the governmental or tribal agency having
jurisdiction thereof. Buyer shall promptly file for and obtain the necessary
approvals for such assignments. Until such approvals (the "Governmental
Approvals") are obtained, Seller shall continue to hold governmental title to
such leases as nominee for Buyer.


ARTICLE 14
TERMINATION


         14.01 Right of Termination. This Agreement and the transactions
contemplated hereby may be terminated:


         (a)     At any time at or prior to Closing by mutual consent of Seller
and Buyer; or


         (b)     At any time at or after July 31, 2007, by Seller or Buyer, by
the delivery of written notice to the other Party, if the Closing shall not have
occurred by such date;


provided, however no such Party may exercise any right of termination pursuant
to this Article 14.01 if the event giving rise to such termination right shall
be due to the willful failure of such Party to perform or observe in any
material respect any of the covenants or agreements set forth herein to be
performed or observed by such Party.


         14.02 Return of Data. Buyer agrees that if this Agreement is terminated
for any reason whatsoever, Buyer shall use its good faith efforts to identify
and promptly return to Seller all information furnished by or on behalf of
Seller to Buyer, its officers, employees, and representatives in connection with
this Agreement or Buyer’s investigation of the Assets, together with all copies,
extracts or excerpts of such information.
 
20

--------------------------------------------------------------------------------


 
 
ARTICLE 15
MISCELLANEOUS


         15.01 Press Releases and Public Announcements. Neither Party shall
issue any press release or make any public announcement relating to the subject
matter of this Agreement prior to the Closing, if any, without the prior
approval of the other Party, which approval shall not be unreasonably withheld;
provided, however, that either Party may make any public disclosure it believes
in good faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities (in which case the disclosing Party
will use its reasonable best efforts to advise the other Party prior to making
the disclosure).


         15.02 Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior agreements, or representations by or between the Parties,
written or oral, to the extent they have related in any way to the subject
matter hereof.


         15.03 Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party, which approval shall not be unreasonably withheld.


         15.04 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


         15.05 Headings. The section or Article headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.


         15.06 Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Colorado without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Colorado or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Colorado.


         15.07 Legal Fees. The prevailing party in any legal proceeding brought
under or to enforce this Agreement shall be additionally entitled to recover
court costs and reasonable attorney's fees from the nonprevailing party. Each
Party shall pay their respective legal costs associated with the negotiation and
drafting of this Agreement.


         15.08 Exhibits. All exhibits and schedules hereto which are referred to
herein are hereby made a part hereof and incorporated herein by such reference.
 
21

--------------------------------------------------------------------------------


 
 
         15.09 Waiver. Any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived only by written instrument
executed by the Party waiving the compliance. The failure of either Party at any
time or times to require performance of any provisions hereof shall in no manner
affect such Party's right to enforce the same. No waiver by either Party of any
condition or of the breach of any term, provision, covenant, representation or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be construed as a further or
continuing waiver of any such condition or breach, or a waiver of any other
condition or of the breach of any other term, provision, covenant,
representation or warranty.


         15.10 Further Assurances. After the Closing, if any, each of the
Parties will execute, acknowledge, and deliver to the other such further
instruments, and take such other actions, as may be reasonably requested in
order to more effectively assure to said Party all of the respective properties,
rights, titles, interests, estates, and privileges intended to be assigned,
delivered, or inuring to the benefit of such Party in consummation of the
transactions contemplated hereby.


         15.11 Resignation as Operator, etc. At the Closing, Seller shall
execute and deliver to Buyer appropriate letters resigning as the operator of
any of the Assets that Seller is operating and other appropriate documents
concerning transfer of operations. Buyer acknowledges and agrees that Seller
cannot and does not covenant or warrant that Buyer shall become successor
operator of all or any portion of the Assets, since the Assets or portions
thereof may be subject to unit, pooling, communitization, operating or other
agreements which control the appointment of a successor operator; provided,
however, that Seller agrees to use its reasonable best efforts to assist Buyer
in becoming successor operator.


         15.12 Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:


IF TO SELLER:


Armstrong Investments Incorporated
P.O. Box 294
The Valley, Anguilla
British West Indies


IF TO BUYER:


Jayhawk Energy, Inc.
370 Interlocken Blvd., Suite 400
Broomfield, CO 80021
 
22

--------------------------------------------------------------------------------


 
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


         15.13 Disclaimer of Representations and Warranties. Except as expressly
set forth in this Agreement and in Conveyance Documents delivered pursuant to
Article 3.03(a), the Parties hereto make no, and disclaim any, representation or
warranty whatsoever, whether express or implied. Each Party hereto disclaims all
liability and responsibility for any other representation, warranty, statement,
or communication (orally or in writing) to the other Party (including, but not
limited to, any information contained in any opinion, information, or advice
that may have been provided to any such Party by any officer, stockholder,
director, partner, member, manager, employee, agent, consultant, representative,
or contractor of such disclaiming Party or its Affiliates or any engineer or
engineering firm, or other agent, consultant, or representative) wherever and
however made. Without limiting the generality of the foregoing, Seller makes no
representation or warranty as to (a) the amount, value, quality, or
deliverability of petroleum, natural gas, or other reserves attributable to the
Assets or any portion thereof, or (b) any geological, engineering, or other
interpretations or economic evaluations. SELLER MAKES NO, AND DISCLAIMS ANY,
REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED, AND WHETHER BY COMMON
LAW, STATUTE, OR OTHERWISE, AS TO (I) MERCHANTABILITY, (II) FITNESS FOR ANY
PARTICULAR PURPOSE, (III) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, AND/OR
(IV) CONDITION OF THE LEASES OR ASSETS THAT ARE THE SUBJECT OF THIS AGREEMENT.
The Parties agree that the preceding disclaimers of warranty are "conspicuous"
disclaimers for purposes of any applicable law, rule, or order.


         15.14 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation and in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.


         15.15 No Third Party Beneficiaries. Except as provided for in Article 7
hereof with respect to the rights of an Indemnified Party, this Agreement shall
not confer any rights or remedies upon any person other than the Parties and
their respective successors and permitted assigns, and other persons given
rights of indemnification hereunder.
 
23

--------------------------------------------------------------------------------


 
 
         15.16 Construction. The Parties have participated jointly in the
negotiating and drafting of this Agreement. In the event ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law should be deemed also to refer to all rules and
regulations promulgated thereunder, unless the contexts requires otherwise. The
word "including" shall mean including, without limitation. If the date specified
in this Agreement for giving any notice or taking any action is not a business
day (or if the period during which any notices required to be given or any
action taken expires on a date which is not a business day) then the date for
giving such notice or taking such action (and the expiration date for such
period during which notice is required to be given or action taken) shall be the
next day which is a business day.


         IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


BUYER:


JAYHAWK ENERGY, INC.


By:
 
 
/s/ Lindsay Gorrill
   
Lindsay Gorrill
 
 
 Its:
 
President
 
 


 

 
SELLER:


ARMSTRONG INVESTMENTS INCORPORATED
 
By:
 
 
/s/ Graham Crabtree
   
Graham Crabtree
 
 
 Its:
 
President
 
 




24

--------------------------------------------------------------------------------




              LIST OF EXHIBITS


Exhibit A Leases
Exhibit A-1 Well Bores
Exhibit BConveyance Document for Leases
Exhibit B-1Conveyance Document for Well Bores
 
 

 
25

--------------------------------------------------------------------------------



Exhibit A
 



Prospect
Lease Date
T
R
Sec
Description
Gross Acres
Net Acres
Uniontown
10/5/2004
23S
22E
24
NW
160
160
Uniontown
10/5/2004
23S
22E
34
NW NE
40
40
Uniontown
12/29/2004
23S
22E
36
W/2 SW E of River
70
70
Uniontown
3/29/2005
24S
21E
14
E/2 SE
80
80
Uniontown
10/27/2004
24S
21E
24
NE; E/2 SE
240
240
Uniontown
10/27/2004
24S
21E
25
E/2 NE
80
80
Uniontown
1/6/2005
24S
21E
25
SE
160
160
Uniontown
12/14/2004
24S
21E
35
E/2 SW; W/2 SW
160
160
Uniontown
12/29/2004
24S
22E
01
SE SW; W/2 W/2 SE
80
80
Uniontown
7/7/2005
24S
22E
2
Part E/2 N/2 SE S of River; W/2 N/2 SE
75
75
Uniontown
1/20/2005
24S
22E
03
Part of NW
91.5
91.5
Uniontown
12/29/2004
24S
22E
08
S/2 SW LESS the North 58.74 ft of SW SW
78
78
Uniontown
11/18/2004
24S
22E
10
S/2 SE
80
80
Uniontown
11/18/2004
24S
22E
12
S/2 SW
80
80
Uniontown
12/29/2004
24S
22E
12
E/2 NW; NW NW
120
120
Uniontown
11/18/2004
24S
22E
13
W/2 less the SE NE SW
310
310
Uniontown
3/5/2005
24S
22E
13
S/2 NE; N/2 SE; SE NE SW
170
170
Uniontown
11/18/2004
24S
22E
14
All less S/2 SW
560
560
Uniontown
11/16/2004
24S
22E
14
S/2 SW
80
80
Uniontown
10/5/2004
24S
22E
15
SE; S/2 NE
240
240
Uniontown
11/18/2004
24S
22E
15
N/2 NE
80
80
Uniontown
1/12/2005
24S
22E
16
NW; SW
320
320
Uniontown
12/8/2004
24S
22E
21
S 150 acrs of SW; SE
299
299
Uniontown
12/29/2004
24S
22E
21
N/2 NE
80
80
Uniontown
1/12/2005
24S
22E
21
N/2 NW
80
80
Uniontown
10/5/2004
24S
22E
22
NE
160
160
Uniontown
10/20/2004
24S
22E
22
SE; E/2 SW
240
240
Uniontown
10/15/2004
24S
22E
22
NW
160
160
Uniontown
10/13/2004
24S
22E
23
S/2 SE
80
80
Uniontown
11/18/2004
24S
22E
23
NE
160
160
Uniontown
11/16/2004
24S
22E
23
NW
160
160
Uniontown
11/13/2004
24S
22E
23
N/2 SE
80
80
Uniontown
3/5/2005
24S
22E
23
SW less tract
159.31
159.31
Uniontown
10/5/2004
24S
22E
24
SE SW LESS Part TRACT; S 60' of W 1290' NE SW
41
41
Uniontown
10/13/2004
24S
22E
24
W/2 SW
80
80
Uniontown
10/13/2004
24S
22E
24
E/2 SE NE
20
20
Uniontown
11/13/2004
24S
22E
24
N/2 NW; SW NW
120
120
Uniontown
3/5/2005
24S
22E
24
SE
160
160
Uniontown
3/5/2005
24S
22E
24
N/2 NE; W 3/4 S/2 NE
140
140
Uniontown
10/5/2004
24S
22E
25
NE NW LESS E 30' off E Boundary line
40
40
Uniontown
10/13/2004
24S
22E
25
SW NW; NE SW; NW SE; NW NW; Part NW less exc
238.8
238.8
Uniontown
3/5/2005
24S
22E
25
SW SW; N/2 NE
120
120
Uniontown
10/13/2004
24S
22E
26
NE SE; E/2 NE
116.5
116.5
Uniontown
3/5/2005
24S
22E
26
SE SE;  W/2; W/2 SE
440
440


 
Exhibit A Page 1

--------------------------------------------------------------------------------

 
 

 
Uniontown
10/20/2004
24S
22E
27
All excePart the W 2 rods of the SW NW
640
640
Uniontown
12/14/2004
24S
22E
28
SW NE; SE NW; W/2 SW
160
160
Uniontown
5/30/2005
24S
22E
29
N/2 SW
80
80
Uniontown
10/27/2004
24S
22E
30
W/2; Part E/2
374.7
374.7
Uniontown
11/16/2004
24S
22E
30
E/2 less Part
232.6
232.6
Uniontown
10/27/2004
24S
22E
31
N/2 N/2
160
80
Uniontown
2/16/2005
24S
22E
31
W/4 SE; SW
200
200
Uniontown
11/4/2004
24S
22E
33
S/2 NE; SE; E/2 SW
320
320
Uniontown
11/4/2004
24S
22E
34
W/2; NE
480
480
Uniontown
11/4/2004
24S
22E
34
SE
160
160
Uniontown
11/4/2004
24S
22E
35
SW SW; 2 acres in the SE corner NW SW
42
42
Uniontown
3/5/2005
24S
22E
35
N/2 NE; N/2 NW less 2 acs in NE corner; SW NW
198
198
Uniontown
3/5/2005
24S
22E
35
SE SW; SW SE; E/2 SE; SE NE
200
200
Uniontown
6/29/2001
24S
22E
36
SE SE
40
40
Uniontown
3/5/2005
24S
22E
36
NW NW; S/2 NW; SW; SW SE
320
320
Uniontown
1/14/2005
25S
22E
01
S1/2  SW less 1 acre
79
79
Uniontown
3/5/2005
25S
22E
01
NE SW; strip E side SE SW
40.75
40.75
Uniontown
3/5/2005
25S
22E
01
SE; NW; NW SW; NE Less S/4 E/2 NE
500
500
Uniontown
3/24/2004
25S
22E
02
35 A IN SW NW, S/2 NW NW
55
27.5
Uniontown
3/24/2004
25S
22E
02
35 A IN SW NW, S/2 NW NW
55
27.5
Uniontown
1/14/2005
25S
22E
02
SE SE
40
40
Uniontown
3/5/2005
25S
22E
02
E/2 SW; W/2 SE; S 40 acs W/2 NE; N/2 NW NW; SE NW;  N 40 acres W/2 NE; E/2 NE;
NE SE
417.1
417.1
Uniontown
3/24/2004
25S
22E
03
N/2 NE, 35 A IN SE NE
115
57.5
Uniontown
3/24/2004
25S
22E
03
N/2 NE, 35 A IN SE NE
115
57.5
Uniontown
1/11/2005
25S
22E
03
W 21 acs SW SW
21
21
Uniontown
6/25/2001
25S
22E
03
NW SW; E/2 SW SW Less a strip 2 rods wide alg the West-side thereof
60
60
Uniontown
3/24/2004
25S
22E
04
N/2 NW, S/2 NW, N/2 SW
240
120
Uniontown
3/24/2004
25S
22E
04
N/2 NW, S/2 NW, N/2 SW
240
120
Uniontown
1/11/2005
25S
22E
04
W/2 SE
80
80
Uniontown
1/11/2005
25S
22E
04
SE SE
40
40
Uniontown
1/11/2005
25S
22E
04
S/2 SW
80
80
Uniontown
6/25/2001
25S
22E
04
NE SE
40
40
Uniontown
6/25/2001
25S
22E
04
W/2 NE; SE NE
120
120
Uniontown
11/3/2004
25S
22E
05
NE; W/2 SE Less Part
226.41
226.41
Uniontown
11/3/2004
25S
22E
05
W/2
317.32
317.32
Uniontown
1/11/2005
25S
22E
05
E/2 SE
78
78
Uniontown
12/6/2004
25S
22E
06
E/2 NW
80
80
Uniontown
1/6/2005
25S
22E
06
NE
160
160
Uniontown
6/25/2001
25S
22E
06
SE
160
160
Uniontown
2/9/2005
25S
22E
07
Part W/2 NW lying S. of Hwy; W/2 SW frac.
152.1
152.1


 
Exhibit A Page 2

--------------------------------------------------------------------------------

 
 

 
Uniontown
10/5/2004
25S
22E
08
W/2 LESS HWY ROW
309
309
Uniontown
6/25/2001
25S
22E
08
E/2
320
320
Uniontown
6/25/2001
25S
22E
09
NE/2; W/2
480
480
Uniontown
6/25/2001
25S
22E
09
SE
160
160
Uniontown
6/25/2001
25S
22E
10
NW; S/2 NE; N/2 S/2
400
400
Uniontown
6/25/2001
25S
22E
10
S/2 S/2
160
160
Uniontown
1/14/2005
25S
22E
11
N 8 acs NE NE Part
8
8
Uniontown
6/25/2001
25S
22E
11
E/2 NW; W/2 NE; NW NW
200
180
Uniontown
6/25/2001
25S
22E
11
South 72.0 acres of E/2 NE
72
72
Uniontown
6/25/2001
25S
22E
11
NW NW
40
20
Uniontown
10/5/2004
25S
22E
12
S/2 NW; Part N/2 NW; Part N/2 NE;  Part TRACT SW NE
167.41
167.41
Uniontown
1/14/2005
25S
22E
12
N 16 acs NW
16
16
Uniontown
6/25/2001
25S
22E
12
SW
160
160
Uniontown
6/25/2001
25S
22E
12
SE
160
160
Uniontown
3/5/2005
25S
22E
12
E 55 ac N/2 NE
55
55
Uniontown
6/25/2001
25S
22E
15
N/2 NW; N/2 NE; S/2 NW; S/2 NE Less Tract
300
300
Uniontown
6/25/2001
25S
22E
15
W/2 SW
80
80
Uniontown
6/25/2001
25S
22E
16
N/2 SW; NW
240
240
Uniontown
6/25/2001
25S
22E
16
N/2 NE
80
80
Uniontown
6/25/2001
25S
22E
16
SE; S/2 NE
240
240
Uniontown
8/15/2001
25S
22E
16
S/2 SW
80
80
Uniontown
6/25/2001
25S
22E
17
N/2
320
320
Uniontown
12/14/2004
25S
21E
11
Part NW/4
83.73
83.73
Uniontown
10/5/2004
25S
22E
13
E/2 NW LESS Part TRACT
77.00
77.00
Uniontown
3/30/2005
25S
22E
13
W/2 NW
80.00
80.00
Uniontown
3/30/2005
25S
22E
13
W/2 SE
80.00
80.00
Uniontown
3/30/2005
25S
22E
13
SW
160.00
160.00
Uniontown
10/5/2004
25S
22E
14
NE NE
40.00
40.00
Uniontown
10/5/2004
25S
22E
14
S/2 SE LESS 10 acres off N side SW SE
65.00
65.00
Uniontown
10/5/2004
25S
22E
14
W/2 SW LESS HWY ROW
80.00
80.00
Uniontown
6/25/2001
25S
22E
14
NW; NW NE
200.00
200.00
Uniontown
6/25/2001
25S
22E
14
S/2 NE; N/2 SE; E/2 SW; N/2 N/2 SW SE; W 80 rods of S. 2 rods of NW Less a strip
of land 2 rods wide lying alg West side of the SW/4 NE/4
250.00
250.00
Uniontown
10/5/2004
25S
22E
15
N/2 NE SE; W/2 SE; S/2 NE SE; SE SE; E/2 SW LESS HWY ROW
240.00
240.00
Uniontown
2/9/2005
25S
22E
19
NW; Part NW SW
27.70
27.70
Uniontown
6/25/2001
25S
22E
19
All that part of NW & NW SW lying E of R-O-W of Missouri Pacific RR Co.
175.50
175.50
Uniontown
6/25/2001
25S
22E
19
NE; E/2 SE
240.00
240.00
Uniontown
2/9/2005
25S
22E
20
SW
160.00
160.00
Uniontown
2/9/2005
25S
22E
20
E/2 Less Part
318.00
318.00
Uniontown
2/9/2005
25S
22E
20
NW
158.00
158.00
Uniontown
3/9/2005
25S
22E
20
4 AC in SE SE
4.00
4.00


 
Exhibit A Page 3

--------------------------------------------------------------------------------

 



Uniontown
6/26/2001
25S
22E
21
NE
160.00
160.00
Uniontown
6/25/2001
25S
22E
22
Part of the W/2 SE; Part SW NE; Part SE NW
100.00
100.00
Uniontown
1/8/2002
25S
22E
22
N3/4 of the E/2 NE
60.00
30.00
Uniontown
6/26/2001
25S
22E
22
W/2 NW
80.00
80.00
Uniontown
10/5/2004
25S
22E
23
E/2 NW; W/2 NE
154.00
154.00
Uniontown
10/5/2004
25S
22E
23
Part TRACT NE NE
2.20
2.20
Uniontown
1/8/2002
25S
22E
23
W/2 NW
80.00
40.00
Uniontown
12/16/2004
25S
22E
24
Part SE SE
3.50
3.50
Uniontown
12/16/2004
25S
22E
24
SE LessPart
137.85
137.85
Uniontown
12/9/2004
25S
22E
24
Part SW
2.00
2.00
Uniontown
12/9/2004
25S
22E
24
S 120 acs of W 170 acs of S/2 less Part
118.00
118.00
Uniontown
12/16/2004
25S
22E
25
Part NE
93.70
93.70
Uniontown
12/27/2001
25S
22E
25
E/2 SE
80.00
80.00
Uniontown
2/9/2005
25S
22E
26
E/2 SW
80.00
40.00
Uniontown
2/9/2005
25S
22E
26
W/2 E/2 S of Vac RR;  Part NE NW
187.00
187.00
Uniontown
9/5/2001
25S
22E
27
SW SW Less S 3.5 acres of W/4 SW SW AND SW SE SW Less Tract
41.50
41.50
Uniontown
2/23/2005
25S
22E
27
SW SE excePart NE SW SE N of River; NW SE S of River; E/2 SE SW E of HWY 3; N/2
E/4 SW S of River.
60.00
30.00
Uniontown
2/23/2005
25S
22E
27
SW SE S of River; NW SE S of River; E/2 SE SW E of HWY 3
60.00
30.00
Uniontown
11/23/2004
25S
22E
28
SW SW
40.00
40.00
Uniontown
2/9/2005
25S
22E
28
W/2 NW
80.00
80.00
Uniontown
12/11/2004
25S
22E
29
SE SE
40.00
40.00
Uniontown
2/9/2005
25S
22E
29
NE NW; N 3/4 NE
160.00
160.00
Uniontown
2/9/2005
25S
22E
29
N/2 SE
80.00
80.00
Uniontown
2/9/2005
25S
22E
29
NW NW; S/2 NW; NW SW
160.00
160.00
Uniontown
9/5/2001
25S
22E
29
S/2 S/2 NE
40.00
40.00
Uniontown
2/9/2005
25S
22E
30
NE
160.00
160.00
Uniontown
11/23/2004
25S
22E
31
W/2; S/2 SE
401.50
401.50
Uniontown
11/23/2004
25S
22E
32
E/2 SW
79.00
79.00
Uniontown
11/23/2004
25S
22E
32
N/2 NE
75.00
75.00
Uniontown
11/23/2004
25S
22E
32
SE; S/2 NE
240.00
240.00
Uniontown
11/23/2004
25S
22E
33
SW NW; N/2 NW; S/2 less 3.0 acres
437.00
437.00
Uniontown
2/4/2005
25S
22E
33
NW NE; W/2 SW NE; SE NW; E/2 SW NE; Part of E/2 NE S. of Marmaton River.
185.00
185.00
Uniontown
10/18/2004
25S
22E
34
SE
160.00
160.00
Uniontown
9/5/2001
25S
22E
34
NW NW
40.00
40.00
Uniontown
2/23/2005
25S
22E
34
NE; Part E/2 NW lyg E of KS Hwy 3
173.00
86.50
Uniontown
2/23/2005
25S
22E
34
NE; Part E/2 NW lying E of KS Hwy 3
173.00
86.50


 
Exhibit A Page 4

--------------------------------------------------------------------------------

 



Uniontown
10/18/2004
25S
22E
35
S/2 NW
80.00
80.00
Uniontown
10/25/2004
25S
22E
35
SW
160.00
160.00
Uniontown
2/9/2005
25S
22E
35
NE NW
40.00
20.00
Uniontown
4/14/2005
25S
22E
35
SE
160.00
160.00
Uniontown
4/14/2005
25S
22E
35
NE
160.00
160.00
Uniontown
12/27/2001
25S
22E
36
E/2 E/2 NE
40.00
40.00
Uniontown
5/16/2005
25S
22E
36
W 3/4 NE
120.00
120.00
Uniontown
2/9/2005
25S
21E
24
Part NE; E/2 NW; S/2 Less Part
559.70
532.00
Uniontown
6/25/2001
25S
21E
24
All that part of NE lying E of R-O-W of Missouri Pacific RR Co., EXC a tract
described in Deed Book 118, Pg 636
14.00
14.00
Uniontown
11/3/2004
25S
21E
26
E/2 SE
80.00
80.00
Uniontown
10/5/2004
25S
21E
35
W/2 NE
80.00
80.00
Uniontown
2/11/2005
26S
21E
02
N/2 SW; NW SE
120.00
120.00
Uniontown
1/3/2005
26S
21E
11
NE less exception
154.00
154.00
Uniontown
1/25/2005
26S
21E
11
SE; Part SW
228.00
228.00
Uniontown
8/19/2005
26S
21E
25
S/2 NW, excePart the North 1 acre
78.00
39.00
Uniontown
3/29/2005
26S
21E
25
W/2 SW; S/2 NW excePart N 1 acre
159.00
20.00
Uniontown
3/31/2005
26S
21E
25
W/2 SW; S/2 NW excePart N 1 acre
159.00
39.75
Uniontown
4/7/2005
26S
21E
25
W/2 SW
80.00
20.00
Uniontown
4/5/2005
26S
21E
25
W/2 SW; S/2 NW EXCEPart N 1 acre.
159.00
39.75
Uniontown
8/16/2005
26S
21E
26
Lot 1 exc W 1026.96 feet; All of Lots 6 & 7
95.00
95.00
Uniontown
4/27/2005
26S
21E
36
NW; SW; SE
480.00
480.00
Uniontown
2/2/2005
26S
22E
01
N/2 SW; SE; SE SW
280.00
280.00
Uniontown
2/15/2005
26S
22E
01
S/2 NW; SW SW
120.00
120.00
Uniontown
4/6/2005
26S
22E
01
NE
160.00
160.00
Uniontown
10/18/2004
26S
22E
02
N/2 NW
80.00
80.00
Uniontown
10/25/2004
26S
22E
02
NE
160.00
160.00
Uniontown
1/4/2005
26S
22E
02
SE
160.00
160.00
Uniontown
11/23/2004
26S
22E
03
NW, less 2.2 acres.
157.80
157.80
Uniontown
2/1/2005
26S
22E
03
N/2 NE less ROW
78.70
78.70
Uniontown
6/25/2001
26S
22E
03
SW
160.00
160.00
Uniontown
10/25/2004
26S
22E
04
W/2 NW ; NW SW ; 15 acres in NE NW; 17.75 acres in NW NW
152.75
152.75
Uniontown
11/23/2004
26S
22E
04
NE
160.00
160.00
Uniontown
6/25/2001
26S
22E
04
SE
160.00
160.00
Uniontown
9/5/2001
26S
22E
04
NE SW; E/2 NW Less two tracts
87.00
87.00
Uniontown
3/14/2005
26S
22E
04
S/2 SW
80.00
80.00
Uniontown
11/23/2004
26S
22E
05
E/2 SW; E 17 ac of the SW SW
97.00
97.00
Uniontown
2/9/2005
26S
22E
05
E/2 NE
80.00
80.00


 
Exhibit A Page 5

--------------------------------------------------------------------------------

 



Uniontown
2/9/2005
26S
22E
06
W/2 SW S of RD; W/2 SE SW
69.00
69.00
Uniontown
6/25/2001
26S
22E
07
SE
160.00
160.00
Uniontown
6/27/2001
26S
22E
07
S/2 NE; Comm @ SE cor NE NE, th W 47 rods;N 116 rods; W 2 rods; N 26 rods; East
to center of Marmaton River; th down river w/the thread thereof to where it
intersects the E line of SE SE of Sec. 6; th S to POB
114.00
114.00
Uniontown
11/23/2004
26S
22E
08
NW less tract; NW NE
184.00
184.00
Uniontown
6/25/2001
26S
22E
08
E/2 SE
80.00
80.00
Uniontown
6/25/2001
26S
22E
08
W/2 SW; SE SW; SW SE
160.00
160.00
Uniontown
6/27/2001
26S
22E
08
Part of SE NW beg SE cor of NW; N 80 rods; W 24 rods; SW'ly 80 rods, M/L to a
point on S line of NW, 40 rods from POB th. E to POB; SW NE; NE SW; NW SE
116.00
116.00
Uniontown
1/12/2005
26S
22E
09
SE SW
40.00
40.00
Uniontown
6/25/2001
26S
22E
09
W/2 SW
80.00
80.00
Uniontown
3/14/2005
26S
22E
09
E/2 NW; SW NW; NE SW; Part. Of SE; NW NW
347.80
347.80
Uniontown
5/23/2005
26S
22E
9
NE
160.00
160.00
Uniontown
8/25/2001
26S
22E
10
E/2 NW; W/2 NE; SW; W/2 SE
400.00
400.00
Uniontown
10/31/2001
26S
22E
10
E/2NE
80.00
80.00
Uniontown
3/30/2005
26S
22E
11
W/2 SW
80.00
80.00
Uniontown
4/12/2005
26S
22E
11
NW
160.00
160.00
Uniontown
4/14/2005
26S
22E
11
N/2 NE
80.00
80.00
Uniontown
10/23/2001
26S
22E
11
N/2NE; SE/4
240.00
240.00
Uniontown
1/4/2005
26S
22E
12
SW
160.00
160.00
Uniontown
2/2/2005
26S
22E
12
SE NE; SW NE; SE NW
120.00
120.00
Uniontown
2/15/2005
26S
22E
12
NE NE
40.00
40.00
Uniontown
6/28/2001
26S
22E
12
SE
160.00
160.00
Uniontown
1/4/2005
26S
22E
13
NW
160.00
160.00
Uniontown
2/16/2005
26S
22E
13
W 97 ac. SE
97.00
97.00
Uniontown
10/31/2001
26S
22E
13
SW/4; S/2NE
240.00
240.00
Uniontown
10/8/2001
26S
22E
14
NW/4 less commencing at pt on W line NW/4
148.53
148.53
Uniontown
10/26/2001
26S
22E
14
N/2
320.00
320.00
Uniontown
10/31/2001
26S
22E
14
SW/4 Less tract beg 303' N of SW/c E 174' N 174' W 174' S174' to POB.
159.30
159.30
Uniontown
10/23/2001
26S
22E
14
SE/4
160.00
160.00
Uniontown
8/25/2001
26S
22E
15
S/2 Less Exc
318.00
318.00
Uniontown
10/8/2001
26S
22E
15
N/2
320.00
320.00
Uniontown
1/12/2005
26S
22E
16
NE NW
40.00
40.00
Uniontown
8/25/2001
26S
22E
16
SE NW; S/2 NE; W/2 SE; NE SE
240.00
240.00
Uniontown
6/29/2001
26S
22E
16
W/2 NW; SE SE W/exception
116.70
116.70


 
Exhibit A Page 6

--------------------------------------------------------------------------------

 



Uniontown
3/23/2005
26S
22E
16
N/2 NE
78.00
78.00
Uniontown
3/23/2005
26S
22E
16
SW
157.00
157.00
Uniontown
6/29/2001
26S
22E
17
NE SE
40.00
40.00
Uniontown
10/8/2001
26S
22E
17
N/2
320.00
320.00
Uniontown
6/25/2001
26S
22E
18
NE
160.00
160.00
Uniontown
4/30/2001
26S
22E
19
SE
160.00
160.00
Uniontown
1/5/2005
26S
22E
20
SE SE exc NE 1acre; SW SE; SE SW exc
117.20
39.07
Uniontown
1/5/2005
26S
22E
20
SE SE exc NE 1acre; SW SE; SE SW exc
117.00
39.07
Uniontown
6/29/2001
26S
22E
20
N/2 S/2
160.00
160.00
Uniontown
1/5/2005
26S
22E
20
SE SE exc NE 1acre; SW SE; SE SW exc
117.00
39.07
Uniontown
3/23/2005
26S
22E
20
NE NE
39.00
39.00
Uniontown
4/30/2001
26S
22E
20
NW
160.00
160.00
Uniontown
4/8/2001
26S
22E
20
SW SW
40.00
40.00
Uniontown
1/19/2005
26S
22E
21
NW
159.00
159.00
Uniontown
1/5/2005
26S
22E
21
NW SW
40.00
13.33
Uniontown
1/5/2005
26S
22E
21
NW SW
40.00
13.33
Uniontown
6/29/2001
26S
22E
21
E/2
320.00
320.00
Uniontown
1/5/2005
26S
22E
21
NW SW
40.00
13.33
Uniontown
4/8/2001
26S
22E
21
S/2SW; NE SW; SW SW
160.00
160.00
Uniontown
8/15/2001
26S
22E
22
NE Exc a 6 acre parcel
154.00
154.00
Uniontown
6/29/2001
26S
22E
22
NW
160.00
160.00
Uniontown
4/30/2001
26S
22E
22
SE; E/2 SW
240.00
240.00
Uniontown
10/31/2001
26S
22E
22
W/2SW
80.00
80.00
Uniontown
10/18/2004
26S
22E
23
W/2 NW
80.00
80.00
Uniontown
1/4/2005
26S
22E
23
N/2 SE exc strip off E. side
64.90
64.90
Uniontown
2/4/2005
26S
22E
23
W/2 NE; E/2 NW
160.00
160.00
Uniontown
6/25/2001
26S
22E
23
S/2 SW
80.00
80.00
Uniontown
10/23/2001
26S
22E
23
E/2NE
80.00
80.00
Uniontown
2/2/2005
26S
22E
25
NE Frl; Lot 3 being NE frl of NW; SE NW
225.00
225.00
Uniontown
8/13/2005
27S
21E
24
W/2 NW
80.00
80.00
 
 
 
 
 
 
38915.06
37203.86





 
Exhibit A Page 7

--------------------------------------------------------------------------------

 

 
Exhibit A-1

 
Well Name
API #
Town
Range
Section
Desc
Longitude
Latitude
Total Depth
Green Valley #4-26
15-011-23087
24S
22E
26
NWSENWNW
-94.96716
37.93326
1189 feet
Green Valley #14-2
15-011-23088
25S
22E
2
SESESW
-94.96165
37.89318
1030 feet
Troike #14-15
15-011-23098
26S
22E
15
SESW
-94.98989
37.77756
1104 feet





 
Exhibit A-1 Page 1

--------------------------------------------------------------------------------


 


Exhibit B




ASSIGNMENT


BE IT KNOWN BY THESE PRESENTS, That, Armstrong Investments Incorporated, an
Anguilla corporation, (hereinafter collectively called “Assignor”), for and in
consideration of One Dollar ($1.00) and other good and valuable considerations
to Assignor in hand paid, the receipt of which is hereby acknowledged, hereby
does sell, transfer, set over, and convey unto Jayhawk Energy, Inc., a Colorado
corporation, hereinafter referred to as “ASSIGNEE”, an undivided one hundred
percent of 8/8ths (100% x 8/8ths) leasehold working interest in and to the Oil
and Gas Leases set out in Exhibit “A” insofar as the leases cover the lands
described on said exhibit attached hereto and made a part hereof, except
Assignor does hereby reserve and except unto itself, its heirs, successors and
assigns an overriding royalty interest equal to the difference between all
existing lease burdens as of this date and 17.50% of 8/8ths of the oil, gas or
other hydrocarbons in and under and which may be produced, saved, and sold from
said lands, it being the intent of Assignor to assign to Assignee 82.50% net
revenue interest leases.  Said override to cover any extensions and renewals
taken within 12 months of the expiration of the existing leases.  In the event
the Leases or Assignor's interest in said Leases covers less than the entire
mineral estate in the above described lands, then the overriding royalty
interest reserved herein by Assignor shall be propor­tionately
reduced.  Assignor hereby warrants the interests conveyed against the lawful
claims and demands of all parties claiming by, through or under Assignor, but
not otherwise.


Assignor hereby warrants the interests herein assigned against all claims and
demands of all parties claiming through or under Assignor and Assignor hereby
grants to Assignee the benefit of all previous warranties in Assignor’s chain of
title.


Dated and effective this ___ day of July, 2007.


Armstrong Investments Incorporated
 

 
By:
 
 
 
      Graham Crabtree     Its: Director  


 
The Valley, Anguilla, British West Indies


On this ___ day of July, 2007, before me, a Notary Public appointed and
practicing in Anguilla, British West Indies, personally appeared Graham
Crabtree, to me known to be an officer of Armstrong Investments Incorporated, an
Anguilla corporation on behalf of which he executed the foregoing instrument,
and acknowledges the same to be the free act and deed.





 My commission does not expire.          Valencia R. Hodge, Notary Public  

 
 




Exhibit B Page 1

--------------------------------------------------------------------------------


 
 
Exhibit B-1




ASSIGNMENT OF WELL BORES


KNOW ALL MEN BY THESE PRESENTS:


THAT, Armstrong Investments Incorporated, an Anguilla corporation, hereinafter
designated “ASSIGNOR”, for and in consideration of One Dollar ($1.00) and other
good and valuable considerations to Assignor in hand paid, the receipt of which
is hereby acknowledged, hereby does sell, transfer, set over, convey and assign
unto Jayhawk Energy, Inc., hereinafter referred to as “ASSIGNEE”, all of
Assignor’s right, title and interest in and to those certain well bores set out
on attached Exhibit A.  This Assignment is made expressly subject to, and
Assignee’s rights are governed by an oil and gas lease or other instruments of
record affecting the lands on which the well bores are located.


Assignor shall be responsible for and shall indemnify and hold Assignee harmless
against any claims, damages, losses, liabilities, cost and expenses arising out
of the violation of any federal, state, or local environmental statute,
regulation, rule, or ordinance, upon or with respect to the ownership and
operation of said well bores that occurred prior to the date of this Assignment.


Assignee agrees, by accepting this Assignment, to assume responsibility for the
well bores and the risk, cost and expense of future operations, including
plugging and abandoning the well bores.  Assignee agrees to indemnify and hold
harmless Assignor, its agents, employees and assigns, from all liability, claim,
demands or causes of action arising out of Assignee’s operations in or use of
the assigned well bores, including without limitation the proper plugging and
abandonment of the well bores.


IN WITNESS WHEREOF, this instrument is duly executed this ___ day of July, 2007.


Armstrong Investments Incorporated
 
 

 
By:
 
 
 
      Graham Crabtree     Its: Director  






The Valley, Anguilla, British West Indies


On this ___ day of July, 2007, before me the undersigned a Notary Public
appointed and practicing in Anguilla, British West Indies, personally appeared
Graham Crabtree, known to me to be an officer of Armstrong Investments
Incorporated, an Anguilla corporation, on behalf of which he executed the
foregoing instrument, and to me known as the person described in and who
executed the foregoing instrument and acknowledged that he had executed the same
as his free act and deed.



My commission does not expire.          Valencia R. Hodge, Notary Public  






Exhibit B-1 Page 1

--------------------------------------------------------------------------------
